          Case 1:21-cv-00600-JPO Document 8 Filed 04/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMIC TRADING (PTY) LTD.,
                      Plaintiff,
                                                                   21-CV-600 (JPO)
                     -v-
                                                                        ORDER
 TRU KIDS INC.,
                               Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on January

22, 2021. Counsel for the plaintiff has not yet appeared. Counsel is directed to file an

appearance with this Court no later than May 7, 2021.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

April 30, 2021.

       SO ORDERED.

Dated: April 27, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
